          Case 4:20-cv-00721-JM Document 22 Filed 04/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LISA HARALSON                                                                           PLAINTIFF


v.                                    4:20-cv-721-JM-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                      DEFENDANT

                                              JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is considered, ordered and

adjudged that the decision of the Commissioner is affirmed, and Plaintiff’s Complaint is

dismissed with prejudice.

       IT IS SO ORDERED this 15th day of April, 2021.


                                                  ____________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
